Exhibit 10.1

 

June 1, 2017

 

Mr. Jeff Storey

Chief Executive Officer

Level 3 Communications, Inc.

 



   LOGO [g465108g1011232413563.jpg]

 

  Re: Offer of Employment

Dear Jeff:

As discussed, we are very pleased to offer you the opportunity to join
CenturyLink’s executive leadership team following the completion of the pending
acquisition (the “Transaction”) of Level 3 Communications, Inc. (“Level 3”) by
CenturyLink, Inc. (“CenturyLink” or the “Company”) as described in the merger
agreement between the parties thereto (the “Merger Agreement”). This offer and
your employment pursuant to the terms of this offer will be subject to,
contingent upon and effective upon the consummation of the Transaction (the
“Closing”).

This letter contains important information about the terms of our offer. Please
carefully review this letter, the Level 3 Communications, Inc. Key Executive
Severance Plan (the “Level 3 Plan”) and any other applicable plans or
agreements. Also, please feel free to consult with your advisors and attorneys,
and ask me any questions you may have.

1. Position Title and Responsibilities: Your job title will be President and
Chief Operating Officer (“COO”) during the “Interim Period” as defined below,
and then President and Chief Executive Officer (“CEO”) immediately following the
Interim Period. The “Interim Period” shall begin on the date of Closing (the
“Closing Date”) and end on the earlier of (i) January 1, 2019 and (ii) the date
on which the current CEO, Glen Post, ceases to hold the position of CEO. Your
appointment as President and COO, as well as your scheduled succession to the
position of CEO in place of Mr. Post, shall be publicly announced promptly
following the date of your acceptance of this offer pursuant to a press release
and filing by the Company of a Form 8-K, the text of which press release and
filing shall be reasonably satisfactory to you.

As COO, your responsibilities shall include responsibility and authority over
the integration of the operations of Level 3 and CenturyLink, as well as
performing such other duties as may be reasonably prescribed from time to time
by the Chief Executive Officer, the Board of Directors or the Bylaws of
CenturyLink, to the extent consistent with the terms of this offer letter. Upon
the Closing Date, you will be appointed to the CenturyLink Board of Directors
(the “Board”), and CenturyLink will include you in the slate of directors for
re-election for so long as you serve as COO or CEO of CenturyLink. During the
Interim Period, you (together with the Company’s Chief Financial Officer, Chief
Administrative Officer and Executive Vice President of Human Resources) shall
report to the CEO, but you shall have global responsibility for all other
functions and business units, which shall report to you exclusively. These
functions and business units reporting to you will include: all enterprise-,
wholesale- and consumer-focused business units (including business unit
strategy); marketing; network operations, service delivery, service assurance,
network planning and deployment, field services and related activities;
information technology; technology; and integration. In addition, after
consultation with the CEO, you shall have the authority to determine personnel,
roles, compensation (subject to Compensation Committee (as defined below)
approvals, as required) and geographic location of all individuals directly
reporting to you. The organization of CenturyLink following the Closing Date
into functional and business units shall be determined by you after consultation
with the CEO and be consistent with discussions to date between you and
Mr. Post. As President and CEO, you will be the senior-most executive employee
and officer of the Company, reporting only to the full Board, and with all the
duties, powers and authority customarily attendant to such position (such
position as President and CEO, with such reporting lines, duties, power and
authority, the “Chief Executive Position”).



--------------------------------------------------------------------------------

Mr. Jeff Storey

Page 2

 

2. Position Location: Your principal work location will be Broomfield, Colorado,
but you agree that the Company’s headquarters and many of its senior leaders
will remain located in Monroe, Louisiana. As such, you acknowledge that
effective performance of your job as COO and as CEO will require you to be in
the location of the Company’s headquarters with considerable frequency and you
agree to be at that location when and as reasonably needed both during and
following the Interim Period. The parties acknowledge and agree that travel to
and from the Company’s headquarters, as well as suitable temporary housing or
hotel occupancy, will be reimbursable business travel, and any use of corporate
aircraft for such travel will not be considered personal usage.

3. Signing Bonus: $6.6 million (the “Cash Signing Bonus”) to be paid in the
following manner:

 

  •   The first installment of the Cash Signing Bonus in the gross amount of
$3,300,000 will be paid on the first regular paycheck following the Closing
Date, subject to your continued employment, except as provided in Section 11
below.

 

  •   The second installment of the Cash Signing Bonus in the gross amount of
$3,300,000 will vest 100% and be paid to you on the first anniversary of the
Closing Date, subject to your continued employment, except as provided in
Section 11 below.

4. Annual Base Compensation: $1,500,000 per year (effective first payroll after
Closing Date).

5. Annual Target Short-Term Incentive (“STI”): Target of 175% of annualized base
pay or $2,625,000, effective on the Closing Date. You will be eligible for STI
under the CenturyLink Short-Term Incentive Plan (the “STI Plan”). Your annual
STI bonus target will be pro-rated based on the number of eligible days worked
in the program year. Your actual STI payout could be higher or lower than the
above target amount, depending on the attainment of applicable individual and
corporate performance measurements. Following the Closing Date, you will receive
more information about the STI Plan, including individual and corporate
performance metrics, objectives and goals (which individual and corporate
performance metrics objectives and goals will be established as reasonably
agreed between you and the Human Resources and Compensation Committee of the
Board (the “Compensation Committee”) promptly following the Closing Date). STI
payouts are subject to approval of the Compensation Committee and attainment of
applicable corporate and personal performance thresholds, as determined by the
Compensation Committee; provided, however, that such thresholds shall be
consistent with the thresholds established for the CEO’s direct reports.

6. Aircraft Use: During the Interim Period, CenturyLink will provide corporate
aircraft for your personal and business use. There is no explicit cap on this
benefit, but you agree that the nature and amount of personal usage will be
generally consistent with the personal usage you have made of this benefit under
the current Level 3 policy.

7. Initial Long-Term Incentive (“LTI”) grant of $10,469,000. You will be
eligible to receive long-term incentive compensation under the CenturyLink LTI
Program (the “LTI Program”). In connection with this offer, you will receive an
initial LTI grant, in the form of restricted shares of CenturyLink common stock
that will be awarded to you immediately following the Closing Date. That grant
will have a grant date value determined using the same methodology as is
applicable to grants to other senior executives of CenturyLink (“Grant Date
Value”) of $10,469,000. It will consist of 60% performance-based restricted
shares and 40% time-based restricted shares. The performance-based restricted
shares will vest in one installment on the Measurement Date (as defined below),
subject to continued employment through the fifteen-month anniversary of the
Closing Date (except as provided



--------------------------------------------------------------------------------

Mr. Jeff Storey

Page 3

 

below) and subject to satisfaction of an adjusted EBITDA run rate (excluding
integration costs) goal (the “Initial Performance Goal”) to be established (with
threshold, target and maximum levels) by mutual good faith agreement between the
Compensation Committee and you no later than two months following the Closing
Date. For purposes of this Section 7, “Measurement Date” means the first date
following the fifteen-month anniversary of the Closing Date that CenturyLink
files with the Securities and Exchange Commission a Form 10-K or 10-Q that
covers the last completed quarter included in such fifteen-month period. The
actual number of performance-based restricted shares that may be earned by you
may be higher or lower than the target number, it being understood and agreed
that achievement of the Initial Performance Goal at the threshold level will
result in 50% of the target number of performance-based restricted shares being
earned, while maximum achievement of the Initial Performance Goal will result in
200% of the performance-based restricted shares being earned. The time-based
restricted shares of this initial grant will vest in one installment on the
fifteen-month anniversary of the Closing Date, subject to continued employment
through such date. In the event of a “Designated Separation” (as defined in
Section 11 below) prior to such vesting dates, any unvested time-based
restricted shares shall accelerate in full and any unvested performance-based
restricted shares shall vest on the Measurement Date (without proration) based
on target level of attainment of the Initial Performance Goal.

8. Annual Target Long-Term Incentive: In addition, you will be eligible for
annual LTI grants beginning in February 2019 in respect of the full fiscal year
ending December 31, 2019, at LTI grant amounts and terms approved by the
Compensation Committee; provided, however, that we agree that the target Grant
Date Value of each such annual LTI grant shall not be less than $8,375,000. The
Compensation Committee administers the LTI Program and has discretion over LTI
Program design and awards. It may elect to grant LTI awards using any equity
vehicle permissible under the CenturyLink 2011 Equity Incentive Plan (the “2011
Plan”) or successor equity plans, with such awards subject to time-based or
performance-based vesting conditions or a combination of the two. Actual LTI
awards and payouts may be more or less than target. Subject to the foregoing
provisions of this Section 8, target LTI annual grant values in subsequent years
will also be subject to approval by the Compensation Committee and will be based
on a variety of factors, including, without limitation, market data, individual
performance, and scope of job responsibilities.

For your reference with respect to these subsequent annual LTI awards, such
awards typically vest over time in three equal installments on the first, second
and third anniversaries of the grant date for time-based awards, and in one
installment three years after grant date for performance-based awards, subject
to continued employment at the time of each vesting and, for performance-based
shares, attainment of the applicable performance metrics. Dividends accrue on
the unvested shares and are paid in arrears, subject to and upon vesting. LTI
awards are subject to the terms and conditions set forth in the 2011 Plan and
the applicable award agreements. The terms and conditions of your annual LTI
awards will be no less favorable than the terms and conditions of comparable
awards to other similarly situated members of CenturyLink’s leadership team.

9. Treatment of Unvested Level 3 Equity Awards: Level 3 previously awarded
certain time-based Restricted Stock Units (the “RSUs”) and Performance-Based
Restricted Stock Units to you in 2014, 2015 and 2016 (the “Pre-2017 Awards”) and
in 2017.

Subject to your acceptance of this letter and compliance with the terms of all
applicable award agreements, CenturyLink will accelerate the vesting of the
outstanding Pre-2017 Awards and 50% of the Level 3 RSUs awarded pursuant to your
2017 award, so that they will vest on the Closing Date and will be settled in
accordance with their terms and the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance issued
thereunder (“Section 409A”). In addition, the remaining 50% of the Level 3 RSUs
awarded pursuant to your 2017 award will vest in accordance with their terms and
the regularly scheduled vesting dates.



--------------------------------------------------------------------------------

Mr. Jeff Storey

Page 4

 

10. Severance Plans: For the two-year period beginning on the Closing Date (the
“Initial Period”), the Level 3 Plan will remain in effect and you will continue
to participate in it during the earlier of (x) the conclusion of the Initial
Period, and (y) the date that you assume the position of President and Chief
Executive Officer of CenturyLink (the “Plan Transition Date”). Following the
Plan Transition Date, you will cease to participate in the Level 3 Plan and you
will be eligible to participate in the CenturyLink, Inc. Executive Severance
Plan (the “CenturyLink Executive Plan”) on terms no less favorable than provided
to other members of CenturyLink’s leadership team. The CenturyLink Executive
Plan and such other additional arrangements as may be negotiated between you and
the Company will govern your severance rights and benefits absent a change of
control of CenturyLink. Following the Plan Transition Date, your severance
rights and benefits for termination in connection with a change of control of
CenturyLink. will be governed by a separate change of control agreement in form
and substance no less favorable than such agreements with similarly situated
members of CenturyLink’s leadership team. This change of control agreement is a
“double trigger” agreement, meaning that no severance benefits will be paid
unless there is both (1) a change of control of CenturyLink and (2) either an
involuntary termination not for cause or a good reason resignation (as such
events are defined in the CenturyLink agreement).

11. Waiver of any Good Reason Resignation Rights Based on Terms of This Offer:
In the event that you accept this offer and, as of the Closing Date, you are
employed by CenturyLink in the position described in this letter, with the
authority, duties, responsibilities and reporting requirements (including travel
requirements), compensation, benefits and location described in this letter, you
agree that you fully and voluntarily waive your rights to submit a notice of
“Good Reason” termination and/or to claim severance or other benefits pursuant
to the Level 3 Plan, the Level 3 Communications Inc. Stock Incentive Plan, or
any other severance or equity policy or program maintained or sponsored by
Level 3 or CenturyLink due to, individually or collectively, any changes in your
position, authority, duties, responsibilities and reporting requirements
(including travel requirements), compensation, benefits and location described
in this letter, regardless of when such changes become effective.

Your above waiver of any Good Reason resignation rights is conditioned upon you
assuming the Chief Executive Position immediately following the Interim Period,
as described in “Position Title and Responsibilities” above. Subject to your
continued employment through the end of the Interim Period and provided that
your employment does not earlier terminate due to your death, disability,
voluntary termination without Good Reason or termination for Cause (as defined
in the Level 3 Plan), if the Board does not designate you to the Chief Executive
Position immediately following the Interim Period (or if it announces or
otherwise discloses that it will not designate you to such position), then your
waiver of any Good Reason resignation rights will become ineffective and you may
therefore submit a Good Reason resignation notice under the Level 3 Plan within
ninety (90) days of the end of the Interim Period (or following any earlier
announcement or disclosure), and, in that event, CenturyLink will not contest
your right to submit a Good Reason resignation.

Your benefits under the Level 3 Plan will otherwise remain in effect through and
after the Closing and you will retain your rights thereunder as to any future
changes not described in this letter, except that “Good Reason” is to be
measured against the position, authority, duties, responsibilities and reporting
requirements (including travel requirements), compensation, benefits and
location set forth in this letter. Without limiting the foregoing, CenturyLink
expressly acknowledges and agrees that any breach by the Company during the
Interim Period of the material terms of this offer letter (including any
modifications hereto not consented to in writing by you), which breach is not
promptly remedied by CenturyLink after receipt of written notice from you, shall
constitute Good Reason under the terms of the Level 3 Plan and that, in the
event (a) you resign for Good Reason during the Interim Period as a result of
any such breach, (b) you do not assume the Chief Executive Position because the
Board either does not designate you to that position immediately following the
Interim Period or conditions such designation on your acceptance of terms and
conditions of employment less favorable than those provided in Sections 4, 5 and
8 of this offer letter (other than, in the case of this clause (b), as a result
of the termination of your employment due



--------------------------------------------------------------------------------

Mr. Jeff Storey

Page 5

 

to your death, disability, voluntary resignation without Good Reason (if
applicable) or for Cause (as defined in the Level 3 Plan), (c) the Company
publicly announces during the Interim Period that the Board will not designate
you to the Chief Executive Position, other than as a result of the termination
of your employment due to your death, disability, voluntary resignation without
Good Reason or for Cause (as defined in the Level 3 Plan) or (d) your employment
is terminated by the Company without “Cause” (as defined under the Level 3 Plan)
during the Interim Period (each of (a), (b), (c) and (d), a ”Designated
Separation”), then, in addition to the payments and benefits due to you under
the Level 3 Plan and other Level 3 and CenturyLink compensation and benefit
plans, (w) any unpaid installment of the Cash Signing Bonus shall be paid
immediately to you, (x) if the Designated Separation occurs prior to payment of
the STI for fiscal year 2017, you will receive payment of your STI for 2017 at
such time as CenturyLink pays STI in the ordinary course of business to other
senior executives, with such payment based on target (assuming full attainment
of any individual performance goals), pro-rated in accordance with the
CenturyLink STI Plan, (y) if the Designated Separation occurs during or after
fiscal year 2018 and prior to payment of the STI for fiscal year 2018, you will
receive payment of your STI for 2018 at such time as CenturyLink pays STI in the
ordinary course of business to other senior executives, with such payment based
on target (assuming full attainment of any individual performance goals),
pro-rated in accordance with the CenturyLink STI Plan, and (z) you will be
entitled to the treatment of the initial LTI award described in Section 7 above.

You acknowledge that you have had sufficient time to consider this offer letter
and that, by accepting this offer, you also waive any additional time (except as
specifically noted in the preceding paragraph) under the Level 3 Plan or under
any awards previously granted under the Level 3 Communications Inc. Stock
Incentive Plan to submit a notice of “Good Reason” termination.

12. Executive Officer / Section 16 Officer Status: If you join us as COO, you
will become an executive officer and Section 16 officer of CenturyLink under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). As an
executive officer and/or Section 16 officer, you will be required to comply with
disclosure and reporting requirements outlined under the Exchange Act. Also, our
current stock ownership guidelines require you to beneficially own CenturyLink
stock valued at least three times your annual base salary. You will have three
years to attain this stock ownership target. A representative of the Company’s
legal department will provide additional information concerning these matters.

As a CenturyLink employee, you will be subject to the Company’s Policy Statement
on Insider Trading (“Insider Trading Policy”), and any transactions involving
CenturyLink securities will be subject to the Insider Trading Policy and
applicable securities laws and regulations.

13. Compliance with CenturyLink Policies: You acknowledge that, as an officer of
the Company, you are required to comply with, and your employment will be
subject to, its policies, rules and regulations, as they may be implemented or
revised from time-to-time by the Board of Directors, as applicable to senior
executive officers of the Company, including its Code of Conduct, which will be
provided or made available to you on or prior to the Closing Date.

14. Intellectual Property; Confidential Information; Non-Solicitation of
Customers and Employees: As a condition of employment, you must sign the
attached Confidentiality and Non-Solicitation Agreement (the “Covenant
Agreement”), indicating your agreement to its terms regarding the protection of
the Company’s intellectual property, confidential information and relationships
with its customers and employees. Notwithstanding anything contained in the
Covenant Agreement to the contrary, any Designated Separation shall be
considered an involuntary termination without cause for purposes of the Covenant
Agreement.



--------------------------------------------------------------------------------

Mr. Jeff Storey

Page 6

 

15. Acknowledgement of No Claims Against Level 3: In connection with your
continued employment and in consideration of the Company’s promises herein, you
represent and warrant that you have no claims whatsoever against Level 3. You
further acknowledge that you have received in full all salary (other than
accrued salary for the current compensation period), bonus, commission, stock
options, restricted shares, restricted stock units, and other compensation and
benefits which, as of the date you have signed below, are due and payable to you
from Level 3, exclusive of your rights to receive consideration pursuant to the
Merger Agreement or as described in this letter agreement and any accrued and
unpaid benefits under any employee benefit plans in which you participate.

16. Level 3 Retention Awards and STI: We understand Level 3 has awarded to you a
long-term retention award and a short-term retention award, which are payable on
or on specified dates following the Closing Date in accordance with the terms
thereof. This letter does not attempt to amend or modify those awards in any
way. We also understand that you are eligible for Short-Term Incentive from
Level 3, pro-rated for the period of January 1, 2017 through the Closing Date.
This letter likewise does not attempt to amend or modify Level 3’s obligations
to you with respect to any short-term incentive earned prior to the Closing
Date.

17. General Terms

Regardless of whether you accept or decline this offer, prior to the Closing
Date, Level 3 may terminate or modify the terms of your employment at any time,
subject to the terms and conditions of the Level 3 Plan, equity compensation
plans, equity grant agreements, any other employee health, welfare, retirement
or benefit plan, or other similar arrangements to which you may be a party.
Similarly, after the Closing Date, CenturyLink may terminate or modify the terms
of your employment at any time, subject to the terms and conditions of this
offer letter, the Level 3 Plan, the CenturyLink Executive Plan, equity
compensation plans, equity grant agreements, any other employee health, welfare,
retirement or benefit plan, or other similar arrangements to which you may be a
party.

Any rights you may have to the various benefits described in this letter are
subject to (i) consummation of the Transaction and your continued service as
Chief Executive Officer of Level 3 through the Closing and (ii) your acceptance
(confirmed by your signature) of the terms of this offer. This offer supersedes
any prior offers, understandings or representations regarding the terms of your
employment with CenturyLink, whether oral or written, and the terms of this
offer cannot be altered or changed except by a written document that has been
approved and signed by me or Glen Post.

All payments to you shall be subject to applicable tax withholdings.

If you have questions about this offer or your proposed role with CenturyLink,
please do not hesitate to contact me at (318) 340-5264. Please return your
signed acceptance or declination to scott.trezise@centurylink.com as soon as
possible, but not later than fourteen days after the date of this letter. Please
keep a copy of the signed document for your records.

I join the CenturyLink leadership team in welcoming you to your role in the
merged company.

Sincerely,

 

LOGO [g465108g1011232413672.jpg]

Scott Trezise

Executive Vice President, Human Resources

Encl.



--------------------------------------------------------------------------------

Mr. Jeff Storey

Page 7

 

Acceptance of Offer

I have read and understand the terms of this letter and hereby accept the offer
of employment and all of the terms and conditions outlined therein. By accepting
this offer, I voluntarily and irrevocably waive all rights to claim that I have
Good Reason to terminate my employment and obtain any benefit under the Level 3
Key Executive Severance Plan (or any other applicable plan or agreement) due to
the changes in my position, responsibilities, compensation and/or work location
outlined in this letter.

I understand that this waiver applies only to the terms and conditions set forth
in this letter and is contingent upon my being placed in the position described
in this letter with the responsibilities described in this letter and my
becoming President & CEO immediately following the end of the Interim Period, as
described above. I understand that I will retain any other rights under any
applicable severance plan or agreement, except that “Good Reason” will be
measured against the position, responsibilities, compensation and work location
set forth in this letter.

 

SIGNED:  

/s/ Jeff Storey

    DATE: June 1, 2017   Jeff Storey    

Rejection of Offer

I decline the offer extended in this letter and preserve all of my rights under
any applicable severance plan, policy or arrangement.

 

SIGNED:  

 

    DATE:                                Jeff Storey    